Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of June 28,
2013 (the “Effective Date”) by and between Targacept, Inc., a Delaware
corporation (“Employer” or the “Company”), and David A. Hosford, M.D., Ph.D., an
individual resident of North Carolina (“Employee”).

RECITALS:

WHEREAS, Employer considers the availability of Employee’s services to be
important to the management and conduct of Employer’s business and desires to
secure the continued availability of Employee’s services; and

WHEREAS, Employee is willing to continue to make his services available to
Employer on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Employment. For the Term (as defined in Section 2), Employee shall be
employed as Vice President, Clinical Development and Regulatory Affairs of
Employer. Employee will be located at Employer’s principal executive offices in
Winston-Salem, North Carolina or such other location as may be approved by
Employer’s chief executive officer. Employee hereby accepts and agrees to such
employment. Employee shall perform such duties and shall have such powers,
authority and responsibilities as are customary for one holding the position of
Vice President, Clinical Development and Regulatory Affairs of a business
similar to Employer and shall additionally render such other services and duties
as may be reasonably assigned to him from time to time by Employee’s assigned
manager, Employer’s chief executive officer or Employer’s Board of Directors
(the “Board”).

2. Term of Employment. Employee’s employment with Employer shall continue until
terminated as provided in Section 6 or Section 7 (the period from the Effective
Date to the effective date of such termination, the “Term”). Any termination of
Employee’s employment with Employer or this Agreement shall not affect the
parties’ continuing obligations under Section 5, which shall survive any such
termination.

3. Compensation.

(a) For all services rendered by Employee to Employer under this Agreement,
Employer shall pay to Employee, during the Term, an annual base salary of not
less than $283,250 ($23,604.17 per month), payable in arrears in accordance with
the customary payroll practices of Employer. During the Term, Employee’s annual
base salary shall be reviewed and subject to increase in accordance with
Employer’s standard policies and procedures.

(b) Employee shall be eligible to earn an annual bonus during the Term of up to
30% of Employee’s annual base salary or such higher amount as may be determined
by the Board (or a compensation committee thereof) from time to time (Employee’s
“Target Annual Bonus”). Eligibility for the Target Annual Bonus shall be based
upon the achievement of performance objectives established by, or in a manner
approved by, the Board (or a compensation committee thereof) in consultation
with Employer’s chief executive officer and shall be payable within thirty
(30) days after the end of each fiscal year.



--------------------------------------------------------------------------------

(c) All amounts payable hereunder shall be subject to such deductions and
withholdings as shall be required by law, if any.

(d) Employee shall also be entitled during the Term to holidays, sick leave and
other time off and to participate in those life, health or other insurance plans
and other employee retirement and welfare benefit programs, plans, practices and
benefits generally made available from time to time to similarly situated
executives of Employer; provided that nothing herein shall obligate Employer to
continue any of such programs, plans, practices or benefits for Employee if
discontinued for all other similarly situated executives of Employer. Without
limiting the foregoing, Employee shall be entitled to paid vacation during each
fiscal year of the Term of not less than twenty (20) days.

4. Reimbursement of Expenses. Employer shall pay or reimburse Employee for all
reasonable travel and other expenses incurred by Employee in performing the
duties of his employment under this Agreement and also, to the extent consistent
with Employer’s policy, for any dues and costs of membership for appropriate
professional organizations and continuing professional education, in each case
subject to such reasonable documentation and substantiation as Employer shall
require.

5. Covenants of Employee.

(a) Covenant Not to Compete. Employee covenants that during the Noncompetition
Period (as defined in Section 5(g)) and within the Noncompetition Area (as
defined in Section 5(h)), he shall not, directly or indirectly, as principal,
agent, officer, director, shareholder, member, employee, consultant or trustee,
or through the agency of any person, firm, corporation, partnership, limited
liability company, association or other entity (collectively, “Entity”), engage
in the Business (as defined in Section 5(i)). Without limiting the generality of
the foregoing, Employee agrees that during the Noncompetition Period and within
the Noncompetition Area, he shall not be (i) the owner of the outstanding
capital stock or other equity interests of any Entity (other than Employer or
its affiliates) that, directly or indirectly, engages in the Business; or
(ii) an officer, director, partner, manager, member, consultant or employee of
any Entity that, directly or indirectly, engages in the Business; provided that
this Section 5(a) shall not prevent Employee from (A) being an executive or
otherwise working in the same or similar capacity for any area or division of
any Entity to the extent that such area or division does not, directly or
indirectly, engage in the Business or (B) beneficially owning less than 1% of
the stock of a corporation traded on a national securities exchange (including,
without limitation, the NASDAQ Stock Market).

(b) Nondisclosure Covenant. The parties acknowledge that Employer and its
affiliates are enterprises the success of which is attributable largely to the
ownership, use and development of certain valuable confidential and proprietary
information (“Proprietary Information”) and that Employee’s employment with
Employer will involve access to and work with Proprietary Information. Employee
acknowledges that his relationship with Employer is a confidential relationship
and agrees that he shall: (i) keep and maintain all Proprietary Information in
strictest confidence; (ii) not, either directly or indirectly, use any
Proprietary Information for his own benefit; and (iii) not, either directly or
indirectly, divulge, disclose or communicate any Proprietary Information in any
manner whatsoever to any person or Entity, other than to employees or agents of

 

2



--------------------------------------------------------------------------------

Employer having a need to know such Proprietary Information to perform their
responsibilities on behalf of Employer or to other persons or Entities in the
normal course of Employer’s business. This nondisclosure obligation shall apply
to all Proprietary Information, whether or not Employee participated in the
development thereof. Upon termination of his employment with Employer for any
reason, Employee will return to Employer all Proprietary Information in any
medium and all other documents, data, materials or property of Employer
(including any copies thereof) in his possession. For purposes of this
Agreement, the term “Proprietary Information” shall include any and all
information related to the business of Employer, any of its affiliates or any
third party whose information Employee had access to by virtue of his employment
with Employer, or to any of their respective products, services, sales or
operations, that is not generally known to the public, specifically including,
but without limitation: trade secrets; processes; formulae; compounds and
properties thereof; data; files; research results; computer programs or related
source codes or object codes; improvements; inventions; techniques; business,
operating, marketing, partnering or merger and acquisition plans; strategies;
forecasts; copyrightable material; suppliers; vendors; methods and manner of
operations; information relating to the identity, needs and location of all
past, present and prospective customers; and information with respect to the
internal affairs of Employer and its affiliates. Such Proprietary Information
may or may not contain legends or other written notice that it is of a
confidential or proprietary nature. The parties stipulate that, as between them,
the above-described matters are important and confidential and gravely affect
the successful conduct of the business of Employer and its affiliates and that
any breach of the terms of this Section 5(b) shall be a material breach of this
Agreement.

(c) Nonsolicitation Covenant. Employee covenants that during the Noncompetition
Period he shall not, directly or indirectly, on behalf of himself or any Entity,
solicit, induce or encourage any person to leave the employ of Employer.

(d) Inventions. All inventions, designs, formulae, processes, discoveries,
drawings, improvements and developments made by Employee, either solely or in
collaboration with others, during his employment with Employer, whether or not
during working hours, and relating to any methods, apparatus, products,
compounds, services or deliverables that are made, furnished, sold, leased, used
or developed by Employer or its affiliates or that pertain to the business of
Employer (the “Developments”) shall become and remain the sole property of
Employer. Employee shall disclose promptly in writing to Employer all such
Developments. Employee acknowledges and agrees that all Developments shall be
deemed “works made for hire” within the meaning of the United States Copyright
Act, as amended. If, for any reason, such Developments are not deemed works made
for hire, Employee hereby assigns to Employer all of his right, title and
interest (including, but not limited to, copyright and all rights of
inventorship) in and to such Developments. At the request and expense of
Employer, whether during or after employment with Employer, Employee shall make,
execute and deliver all application papers, assignments or instruments, and
perform or cause to be performed such other lawful acts as Employer may deem
necessary or desirable in making or prosecuting applications, domestic or
foreign, for patents (including reissues, continuations and extensions thereof)
and copyrights related to such Developments or in vesting in Employer full legal
title to such Developments. Employee shall assist and cooperate with Employer or
its representatives in any controversy or legal proceeding relating to such
Developments or any patents, copyrights or trade secrets with respect thereto.
If for any reason Employee refuses or is unable to assist Employer in obtaining
or enforcing its rights with respect to such Developments, he hereby irrevocably
designates and appoints Employer and its duly authorized agents as his agents
and attorneys-in-fact to execute and file any documents and to do all other
lawful acts necessary to protect Employer’s rights in the Developments. Employee
expressly acknowledges that the special

 

3



--------------------------------------------------------------------------------

foregoing power of attorney is coupled with an interest and is therefore
irrevocable and shall survive (i) his death or incompetency, (ii) the
termination of his employment with Employer and (iii) the termination of this
Agreement.

(e) Independent Covenants. Each of the covenants on the part of Employee
contained in Sections 5(a), (b), (c) and (d) shall be construed as an agreement
independent of each other such covenant. The existence of any claim or cause of
action of Employee against Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer of any
such covenant.

(f) Reasonableness; Injunction. Employee acknowledges that his covenants
contained in this Section 5 are reasonably necessary for the protection of
Employer, its affiliates and their respective businesses and that such covenants
are reasonably limited with respect to the activities prohibited, the duration
thereof, the geographic area thereof, the scope thereof and the effect thereof
on Employee and the general public. Employee further acknowledges that violation
of the covenants would immeasurably and irreparably damage Employer and its
affiliates and, by reason thereof, Employee agrees that for violation or
threatened violation of any of the provisions of this Agreement, Employer shall,
in addition to any other rights and remedies available to it at law or
otherwise, be entitled to an injunction to be issued by any court of competent
jurisdiction enjoining and restraining Employee from committing any violation or
threatened violation of this Agreement. Employee consents to the issuance of
such injunction. Furthermore, Employer shall, in addition to any other rights or
remedies available to it, at law or otherwise, be entitled to reimbursement of
court costs, attorneys’ fees and other expenses incurred as a result of a breach
of this Agreement. Employee agrees to reimburse Employer for such expenses
promptly following a final determination that he has breached this Agreement.

(g) Noncompetition Period. “Noncompetition Period” shall mean the period
commencing on the Effective Date and continuing until (i) nine (9) months
following termination of Employee’s employment with Employer, unless clause
(ii) applies, or (ii) if applicable, the last day of the Severance Period
pursuant to Section 7(d)(A).

(h) Noncompetition Area. The “Noncompetition Area” shall consist of the entire
world, North America, the United States and Europe.

(i) Business. For the purposes of this Agreement, the “Business” shall mean the
business of developing, manufacturing, marketing or selling any therapeutic
product: (i) that contains or is comprised of, in whole or in part, a chemical
compound that modulates or otherwise affects any nicotinic acetylcholine
receptor in humans; or (ii) that is substantially similar to, or competitive
with, any product candidate in development, or any product manufactured,
marketed or sold, by Employer during Employee’s employment with Employer;
provided, however, that during the portion of the Noncompetition Period after
termination of Employee’s employment, no product or product candidate will be
considered competitive with the Company’s products or product candidates unless
it is substantially similar to, or competitive with, a product candidate in
development, or a product manufactured, marketed or sold, by Employer during the
five (5)-year period ending on the date of termination of Employee’s employment.

6. Disability. Upon the “disability” of Employee, this Agreement and the
employment relationship hereunder may be terminated by action of the Board upon
thirty (30) days prior written notice (the “Disability Notice”), such
termination to become effective only if such disability

 

4



--------------------------------------------------------------------------------

continues. If, prior to the effective time of the Disability Notice, Employee
shall recover from such disability and return to the full-time active discharge
of his duties, then the Disability Notice shall be of no further force and
effect and Employee’s employment shall continue as if the same had been
uninterrupted. If Employee shall not so recover from his disability and return
to his duties, then his employment with Employer and this Agreement shall
terminate at the effective time of the Disability Notice. Such termination shall
not prejudice any benefits payable to Employee that are fully vested as of the
date of such termination. Prior to the effective time of the Disability Notice,
Employee shall continue to earn all compensation to which Employee would have
been entitled as if he had not been disabled, such compensation to be paid at
the time, in the amounts, and in the manner provided in Section 3(a). A
“disability” of Employee shall be deemed to exist at all times that Employee is
considered by the insurer which has issued any policy of disability insurance
owned by Employer or for which premiums are paid by Employer (the “Employer
Policy”) to be totally disabled under the terms of such policy. In the event
there is no Employer Policy, “disability” shall mean the inability, by reason of
physical or mental incapacity, impairment or infirmity, of Employee to perform,
upon request, his regular duties for six (6) consecutive months and the
determination of the existence or nonexistence of disability shall be made by a
medical doctor who is licensed to practice medicine in the State of North
Carolina mutually acceptable to the Board and to Employee (or, if Employee is
incapacitated, his spouse).

7. Termination.

(a) If Employee shall die during the Term, this Agreement and the employment
relationship hereunder will automatically terminate on the date of death, which
date shall be the last day of the Term; provided that such termination shall not
prejudice any benefits payable to Employee or Employee’s beneficiaries that are
fully vested as of the date of death.

(b) Employer may terminate this Agreement and the employment relationship
hereunder at any time, with or without Just Cause, effective at such time as may
be determined by Employer’s chief executive officer or the Board; provided that
any termination with Just Cause shall require written notice to Employee. “Just
Cause” shall mean: (i) Employee’s willful and material breach of this Agreement
and his continued failure to cure such breach to the reasonable satisfaction of
the Board within thirty (30) days following written notice of such breach to
Employee from the Board; (ii) Employee’s conviction of, or entry of a plea of
guilty or nolo contendere to a felony or a misdemeanor involving moral
turpitude; (iii) Employee’s willful commission of an act of fraud, breach of
trust, or dishonesty including, without limitation, embezzlement, that results
in material damage or harm to the business, financial condition or assets of
Employer; (iv) Employee’s intentional damage or destruction of substantial
property of Employer; (v) Employee’s violation of Employer’s policies
prohibiting employment discrimination or workplace harassment; or
(vi) Employee’s commission of any act (or omission) contrary to the ethical or
professional standards generally expected of Employer or Employee’s profession.
Just Cause shall be determined by the Board in its reasonable discretion and the
particulars of any determination shall be provided to Employee in writing. At
any time within ninety (90) days of receipt by Employee in writing of such
determination, Employee may object to such determination in writing and submit
the determination to arbitration in accordance with Section 9(j). If such
determination is overturned in arbitration, Employee will be treated as having
been terminated without Just Cause and shall be entitled to the benefits of
Section 7(d).

(c) Employee may voluntarily terminate his employment with Employer on thirty
(30) days prior written notice to Employer.

(d) Upon any termination pursuant to this Section 7, Employee shall be entitled
to receive a lump sum equal to (i) any base salary earned and due but not yet
paid through the effective date of termination plus (ii) any bonus or other
compensation earned and due pursuant to the express terms of any Company plan or
program but not yet paid through the effective date of termination, such lump
sum to be payable within thirty (30) days after such effective date of
termination.

 

5



--------------------------------------------------------------------------------

In addition, if this Agreement and Employee’s employment hereunder is terminated
by Employer (or its successor) other than for Just Cause (and, for clarity,
other than as a result of Employee’s death), or by Employee within one (1) year
following the first occurrence of Good Reason, Employee shall be entitled to the
following:

(A) severance, payable monthly, in an amount and for a period as follows: (1) if
such termination occurs concurrent with or within twelve (12) months following,
or in connection with but prior to, a Change in Control, the sum of Employee’s
then current monthly base salary plus one-twelfth (1/12th) of Employee’s Target
Annual Bonus, for twelve (12) months following such termination; or (2) if
otherwise, Employee’s then current monthly base salary for nine (9) months
following such termination (the time period in clause (1) or clause (2),
whichever is applicable, the “Severance Period”); provided that, in the event
the aggregate amount payable in the Severance Period based on the foregoing
would exceed the greater of:

(x) two times the lesser of:

(aa) the sum of Employee’s annualized compensation based upon his annual base
salary for his taxable year preceding his taxable year in which his employment
hereunder terminates (adjusted for any increase during that year that was
expected to continue indefinitely if Employee’s employment had not terminated);
or

(bb) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(the “Code”), for the year in which Employee’s employment hereunder is
terminated; or

(y) the maximum amount that would be exempt under Section 409A of the Code;

then, Employer (or its successor) shall pay the amount of such excess to
Employee in a lump sum on the date that is two and one-half months following the
end of Employer’s (or its successor’s) taxable year during which the termination
of Employee’s employment occurs.

(B) if such termination occurs concurrent with or within twelve (12) months
following, or in connection with but prior to, a Change in Control, full
acceleration of vesting for unvested options to purchase capital stock, and
restricted stock or other equity-based awards (if any), of Employer (or its
successor) held by Employee and outstanding as of the effective date of
termination; and otherwise six (6) months acceleration of vesting for unvested
options to purchase capital stock, and restricted stock or other equity-based
awards

 

6



--------------------------------------------------------------------------------

(if any), of Employer (or its successor) held by Employee and outstanding as of
the effective date of termination. The terms of this clause (B) shall be deemed
incorporated into each option or similar agreement evidencing an award made to
Employee before or after the Effective Date.

(C) continuation of (1) the life insurance benefits coverage and (2) the health
care (including medical and dental) benefits coverage, in each case provided to
Employee (and, if applicable, his spouse and dependents) at his date of
termination at the same level and in the same manner as if his employment had
not terminated (subject to the customary changes in such coverages if Employee
reaches age 65 or similar events), for the Severance Period; provided that
(x) Employer shall have no obligation under the foregoing clause (2) unless
Employee shall have made a timely election of continuation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (commonly referred to as
“COBRA”) and (y) the same percentage of the total cost for such life insurance
or health care coverage as Employee was paying at the time of termination shall
continue during the Severance Period to be paid by Employee. If the terms of any
of Employer’s group health, dental or term life insurance plans referred to in
this section do not permit continued participation by Employee or if permitting
such continued participation would result in the imposition of an excise tax
against Employer under Section 4980D (or any successor section) of the Code,
then Employer will arrange for other coverage providing substantially similar
benefits at the same contribution level of Employee.

(D) outplacement counseling services selected by Employee, up to a maximum of
$10,000 and provided that (1) such expense is incurred by Employee on or before
the second anniversary of December 31 of the year during which the termination
of Employee’s employment occurs and (2) such amount is paid by Employer on or
before the third anniversary of December 31 of the year during which the
termination of Employee’s employment occurs.

(e) If Employer (or its successor) terminates Employee’s employment for Just
Cause, Employee shall forfeit any unexercised vested or unvested stock options
(and other equity-based awards, to the extent unvested, if any) at the date of
termination. If Employee terminates his employment or if Employer (or its
successor) terminates Employee’s employment without Just Cause, Employee shall
have, with respect to each vested stock option, until the earlier of (i) three
(3) months from the date of termination or (ii) the last day of the applicable
option period/term to exercise such vested stock option.

(f) For purposes of this Agreement:

“Change in Control” shall be deemed to have occurred on the earliest of the
following dates:

(i) the date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, more than fifty percent (50%) of the
outstanding Common Stock of Employer;

(ii) the date of the consummation of: (A) a merger, consolidation,
reorganization or similar business transaction of Employer with or into another
corporation or other business entity (each, a “corporation”), in which Employer
is not the continuing or

 

7



--------------------------------------------------------------------------------

surviving entity or pursuant to which any shares of Common Stock of Employer
would be converted into cash, securities or other property of another entity,
other than a transaction of Employer in which holders of Common Stock
immediately prior to the transaction continue to own at least 50% of the
outstanding Common Stock, or if Employer is not the surviving entity, the common
stock (or other voting securities) of the surviving entity immediately after the
transaction as immediately before; or (B) the sale or other disposition of all
or substantially all of the assets of Employer; or

(iii) the date on which the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who was a member of the Board on the
date of this Agreement, or (B) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (B) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board.

(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than Employer, a subsidiary of
Employer or any employee benefit plan(s) sponsored or maintained by Employer or
any subsidiary thereof, and the term “beneficial owner” shall have the meaning
given the term in Rule 13d-3 under the Exchange Act.)

The Board shall have full and final authority, in its discretion, to determine
whether a Change in Control of Employer has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

“Good Reason” shall mean the occurrence of any of the following events without
Employee’s express written consent:

(i) the material breach by Employer (or its successor) of any material provision
of this Agreement;

(ii) any purported termination of the employment of Employee by Employer (or its
successor) that is not effected in accordance with this Agreement;

(iii) any failure of Employer (or its successor) to pay Employee any amounts of
salary or bonus compensation that have become due and payable to Employee within
thirty (30) days after Employee has given Employer (or its successor) notice of
demand therefor;

(iv) a reduction in Employee’s annual base salary unless the reduction is part
of, and at the same percentage as, an across-the-board salary reduction for all
similarly-situated executives;

 

8



--------------------------------------------------------------------------------

(v) any material diminution in Employee’s duties, responsibilities, authority,
reporting structure, status or title, unless approved in writing by Employee; or

(vi) being required by Employer to relocate to a location more than fifty
(50) miles from Employer’s corporate offices as of the Effective Date
(Winston-Salem, North Carolina);

provided that Good Reason pursuant to any of clauses (i), (ii), (iii), (iv),
(v) or (vi) above shall be conditional on (A) Employee having provided written
notice to Employer (or its successor) of the initial existence of any or all of
the foregoing events within ninety (90) days of the initial existence of such
event and (B) such event continuing to exist thirty (30) days after the date of
such written notice from Employee.

(g) Except as otherwise provided in this Section 7, upon termination of this
Agreement for any reason, Employee shall not be entitled to any form of
severance benefits, including benefits otherwise payable under any of Employer’s
regular severance plans or policies, or any other payment whatsoever. Employee
agrees that (i) the payment of any severance or other benefits pursuant to this
Section 7 shall be contingent on the delivery by Employee to Employer of a
release and waiver of legal claims related to the employment relationship
between Employee and Employer in a form reasonably acceptable to Employer and
(ii) the payments and benefits provided hereunder, subject to the terms and
conditions hereof, shall be in full satisfaction of any rights which he might
otherwise have or claim by operation of law, by implied contract or otherwise,
except for rights which he may have under any employee benefit plan of Employer.
Notwithstanding anything to the contrary in this Section 7, any release
referenced in this Section 7(g) must be executed and provided to Employer, and
the period for revoking same must have expired, before the forty-fifth
(45th) day following the effective date of termination of employment (or shall
otherwise be structured in a manner so that all payments under this Section 7
are exempt from or made in compliance with Section 409A of the Code).
Specifically but without limitation, if any payments made under this Section 7
are not exempt from Section 409A of the Code and if the forty-five (45) day
period described in the preceding sentence begins in one tax year and extends
into a second tax year, such payments shall commence during the second tax year.

(h) To the extent applicable, Employer and Employee intend that this Agreement
comply with Section 409A of the Code. The parties hereby agree that this
Agreement shall at all times be construed in a manner to comply with
Section 409A and that should any provision be found not in compliance with
Section 409A, the parties are hereby contractually obligated to execute any and
all amendments to this Agreement deemed necessary and required by legal
counsel to achieve compliance with Section 409A. In the event amendments are
required to be made to this Agreement to comply with Section 409A, Employer
shall use its best efforts to provide Employee with substantially the same
payments he would have been entitled to pursuant to this Agreement had
Section 409A not applied, but in a manner that is compliant with Section 409A.
The manner in which the immediately preceding sentence shall be implemented
shall be the subject of good faith negotiations of the parties. The parties also
agree that in no event shall any payment required to be made pursuant to this
Agreement that is considered deferred compensation within the meaning of
Section 409A be accelerated in violation of Code Section 409A.

 

9



--------------------------------------------------------------------------------

(i) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by Employer (or its
successor) or any entity which effectuates a Change in Control (or any of its
affiliated entities) to or for the benefit of Employee (whether pursuant to the
terms of this Agreement or otherwise) (the “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and (ii) the
reduction of the amounts payable to Employee under this Agreement to the maximum
amount that could be paid to Employee without giving rise to the Excise Tax (the
“Safe Harbor Cap”) would provide Employee with a greater after-tax amount than
if such amounts were not reduced, then the amounts payable to Employee under
this Agreement shall be reduced (but not below zero) to the Safe Harbor Cap.
Unless Employer (or its successor) and Employee agree otherwise, the reduction
of the amounts payable hereunder, if applicable, shall be made to the extent
necessary in the following order: (i) first, any such Payments that became fully
vested prior to the Change in Control and that pursuant to paragraph (b) of
Treas. Reg. § 1.280G-1, Q/A 24, are treated as contingent compensation payments
solely by reason of the acceleration of their originally scheduled dates of
payment will be reduced, by cancellation of the acceleration of their vesting;
(ii) second, any severance payments or benefits, performance-based cash or
equity incentive awards, or other contingent compensation payments the full
amounts of which are treated as contingent on the Change in Control where
paragraphs (b) and (c) of Treas. Reg. § 1.280G-1, Q/A 24 do not apply, will be
reduced; and (iii) third, any cash or equity incentive awards, or nonqualified
deferred compensation amounts, that vest solely based on Employee’s continued
service with Employer (or its successor), and that pursuant to paragraph (c) of
Treas. Reg. § 1.280G-1, Q/A 24, are treated as contingent on the Change in
Control because they become vested as a result of the Change in Control, will be
reduced, first by cancellation of any acceleration of their originally scheduled
dates of payment (if payment with respect to such items is not treated as
automatically occurring upon the vesting of such items for purposes of
Section 280G of the Code) and then, if necessary, by canceling the acceleration
of their vesting. In each case, the amounts of the contingent compensation
payments will be reduced in the inverse order of their originally scheduled
dates of payment or vesting, as applicable, and will be so reduced only to the
extent necessary to achieve the required reduction. For purposes of reducing the
Payments to the Safe Harbor Cap, only amounts payable under this Agreement (and
no other Payments) shall be reduced. If the reduction of the amounts payable
hereunder would not result in a greater after-tax result to Employee, no amounts
payable under this Agreement shall be reduced pursuant to this provision.

(A) All determinations required to be made under this Section 7(i) shall be made
by the public accounting firm that is retained by Employer (or its successor) as
of the date immediately prior to the Change in Control (the “Accounting Firm”),
which shall provide detailed supporting calculations both to Employer (or its
successor) and Employee within fifteen (15) business days of the receipt of
notice from Employer (or its successor) or Employee that there has been a
Payment, or such earlier time as is requested by Employer (or its successor).
Notwithstanding the foregoing, in the event (i) the Board shall determine prior
to the Change in Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (ii) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (iii) the
Accounting Firm is serving as accountant or auditor for the person(s) effecting
the Change in Control, the Board shall appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees, costs and expenses (including, but not limited to, the costs of retaining
experts) of the Accounting Firm shall be borne by Employer (or its successor).
If payments are reduced to the Safe

 

10



--------------------------------------------------------------------------------

Harbor Cap or the Accounting Firm determines that no Excise Tax is payable by
Employee without a reduction in payments, the Accounting Firm shall provide a
written opinion to Employee to such effect, that Employee is not required to
report any Excise Tax on Employee’s federal income tax return, and that the
failure to report the Excise Tax, if any, on Employee’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. The determination by the Accounting Firm shall be binding upon Employer
(or its successor) and Employee (except as provided in Section 7(i)(B) below).

(B) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding, which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, Employee by Employer (or its successor), which are in excess of the
limitations provided in this Section 7(i) (referred to hereinafter as an “Excess
Payment”), Employee shall repay the Excess Payment to Employer (or its
successor) on demand, together with interest on the Excess Payment at the
applicable federal rate (as defined in Section 1274(d) of the Code) from the
date of Employee’s receipt of such Excess Payment until the date of such
repayment. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the determination, it is possible that Payments which
will not have been made by Employer (or its successor) should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section 7(i). In the event that it is determined (i) by the Accounting Firm,
Employer (or its successor) (which shall include the position taken by Employer
(or its successor), or together with their consolidated group, on their federal
income tax returns) or the IRS or (ii) pursuant to a determination by a court,
that an Underpayment has occurred, Employer (or its successor) shall pay an
amount equal to such Underpayment to Employee within ten (10) days of such
determination together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to Employee until the date
of payment. Employee shall cooperate, to the extent Employee’s expenses are
reimbursed by Employer (or its successor), with any reasonable requests by
Employer (or its successor) in connection with any contests or disputes with the
IRS in connection with the Excise Tax or the determination of the Excess
Payment. Notwithstanding the foregoing, in the event that amounts payable under
this Agreement were reduced pursuant to Section 7(i) and the value of stock
options is subsequently re-determined by the Accounting Firm within the context
of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments
attributable to such options, Employer (or its successor) shall promptly pay to
Employee any amounts payable under this Agreement that were not previously paid
solely as a result of Section 7(i), subject to the Safe Harbor Cap.

(j) To the extent required by law or by any policy, plan or agreement (as each
may be in effect from time to time) of Employer, Employer may require Employee
to repay to Employer any bonus or other incentive-based or equity-based
compensation paid to Employee and to comply with any equity retention policy,
stock ownership guidelines or similar guidelines or policies as may be
established by Employer, and Employee hereby expressly agrees to comply with any
such requirements.

8. Best Efforts of Employee. Employee agrees that he will at all times during
the Term faithfully, industriously and to the best of his ability, experience
and talents perform all the duties that may be required of him pursuant to the
express and implicit terms hereof to the reasonable satisfaction of Employer,
commensurate with his position. Such duties shall be rendered at such place as
Employer designates and Employee acknowledges that he may be required to travel
as shall reasonably be required to promote the business of Employer. To the
extent reasonably required by the duties assigned to him, Employee shall during
the Term devote substantially all his professional

 

11



--------------------------------------------------------------------------------

time, attention, knowledge and skills to the business and interest of Employer,
and Employer shall be entitled to all the benefits, profits and other issue
arising from or incident to all work, service and advice of Employee. During the
Term, Employee shall not be interested, directly or indirectly, in any manner as
partner, manager, officer, director, shareholder, member, adviser, consultant,
employee or in any other capacity in any other business; provided, that nothing
herein contained shall be deemed to prevent or limit the right of Employee to
beneficially own less than 1% of the stock of a corporation traded on a national
securities exchange (including, without limitation, the NASDAQ Stock Market) as
long as such passive investment does not interfere with or conflict with the
performance of services to be rendered hereunder.

9. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina, without regard to conflicts of law
principles thereof.

(b) This Agreement constitutes the entire agreement between Employee and
Employer with respect to the subject matter hereof and supersedes in their
entirety any and all prior oral or written agreements, understandings or
arrangements between Employee and Employer or any of its affiliates relating to
the terms of Employee’s employment by Employer; provided that
(i) notwithstanding the foregoing, the Proprietary Information, Inventions and
Non-Competition Agreement dated October 1, 2007 between Employee and Employer
(the “PIIN Agreement”), the Retention Award Agreement dated October 10, 2012
between Employee and Employer and all written agreements evidencing stock
options granted prior to the Effective Date by Employer to Employee shall
continue in full force and effect in accordance with their respective terms and
(ii) to the extent of any conflict between the PIIN Agreement and this
Agreement, this Agreement shall control from and after the Effective Date.
Except as provided in the preceding proviso, any and all such agreements,
understandings and arrangements are hereby terminated and of no force or effect
and Employee hereby expressly disclaims any rights under any and all such
agreements, understandings and arrangements. This Agreement may not be amended
or terminated except by an agreement in writing signed by both parties or, for
clarity in the case of termination, as provided in Section 6 or Section 7.

(c) This Agreement may be executed in two counterparts, each of which shall be
deemed and original and both of which, taken together, shall constitute one and
the same instrument.

(d) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered in person or by
nationally recognized overnight courier service or deposited in the mails,
postage prepaid, return receipt requested, addressed as follows:

To Employer:

Targacept, Inc.

100 North Main Street, Suite 1510

Winston-Salem, North Carolina 27101

Attn: Chief Executive Officer

Attn: General Counsel

 

12



--------------------------------------------------------------------------------

To Employee:

David A. Hosford

3412 Cottonwood Drive

Durham, North Carolina 27707

Notices given in person or by overnight courier service shall be deemed given
when delivered in person or the day after delivery to the courier addressed to
the address required by this Section 9(d), and notices given by mail shall be
deemed given three (3) days after deposit in the mails. Either party may
designate by written notice to the other party in accordance herewith any other
address to which notices addressed to such designating party shall be sent.

(e) The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. It is understood and agreed that
no failure or delay by Employer or Employee in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

(f) This Agreement may not be assigned by Employee without the written consent
of Employer. This Agreement shall be binding on any heirs, representatives,
successors or assigns of either party.

(g) For purposes of this Agreement, employment of Employee by any affiliate of
Employer shall be deemed to be employment by Employer hereunder, and a transfer
of employment of Employee from one such affiliate to another shall not be deemed
to be a termination of employment of Employee by Employer or a cessation of the
Term, it being the intention of the parties hereto that employment of Employee
by any affiliate of Employer shall be treated as employment by Employer and that
the provisions of this Agreement shall continue to be fully applicable following
any such transfer.

(h) The respective rights and obligations of the parties hereunder (including,
without limitation, under Section 7(d)) shall survive any termination of this
Agreement or Employee’s employment with Employer to the extent necessary to
preserve such rights and obligations for their stated durations.

(i) In the event that it shall become necessary for either party to retain the
services of an attorney to enforce any terms under this Agreement, the
prevailing party, in addition to all other rights and remedies hereunder or as
provided by law, shall be entitled to reasonable attorneys’ fees and costs of
suit.

(j) Except as otherwise provided in this Section 9(j), any controversy or claim
arising out of or relating to this Agreement shall be settled by arbitration in
accordance with Commercial Arbitration Rules of the American Arbitration
Association then in effect, and judgment upon the award rendered by the
arbitration panel, which shall consist of three members, may be entered in any
court having jurisdiction. Any arbitration shall be held in Winston-Salem, North
Carolina, unless otherwise agreed in writing by the parties. One arbitrator
shall be selected by Employee, one arbitrator shall be selected by Employer, and
the third arbitrator shall be selected by the two arbitrators selected by
Employee and Employer. Notwithstanding the foregoing, any claim

 

13



--------------------------------------------------------------------------------

or dispute with respect to or arising out of any of the covenants in Section 5
or the covenant in Section 8 related to Employee’s interest in other businesses,
or any statutory or common law claim of patent infringement, misappropriation of
trade secrets, unfair competition, unfair or deceptive trade practices,
interference with contract, or interference with actual or prospective economic
or business relations, shall be excluded from this Section 9(j).

[remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below, effective as of the Effective Date.

 

Targacept, Inc.       By:  

/s/ Stephen A. Hill

   

/s/ David A. Hosford

Name:  

S.A. Hill

    David A. Hosford, M.D., Ph.D. Title:  

CEO

      Date:  

6/28/13

    Date:  

25 June 2013

 

15